1 N.Y.3d 593 (2004)
JOHN F. TOBIN, Plaintiff,
v.
COUNTY OF ULSTER et al., Respondents.
H. WILLIAM VAN ALLEN, Intervenor-Appellant.
Court of Appeals of the State of New York.
Submitted December 8, 2003.
Decided January 12, 2004.
On the Court's own motion, appeal transferred, without costs, to the Appellate Division, Third Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]). Motion for relief ancillary to the appeal dismissed as academic.